 UNITED CAN AND GLASS CO.69NAMENAMENAMEEdwards, RubenLewis, Eugene, Jr.Smith, CharlesFisher, EssieLisman, R. C.Stoker, AlbertFisher, MarionLong, N. L.Strickland, FredGraham, WillieMcGee, RobertStroger, BonnyGreer, HowardMadison, Lee AndrewTaylor, Lesley R.Gregory, GeorgeMalory, Eddie LeeTaylor, WillHall, AndrewManning, DanielTaylor, Willie T.Hall, SamManning, Hugh L.Thomas, HenryHarris, HowardMay, DaveThomas, LeamonHaynes, GeorgeMills, LavalThompson, JohnHenderson, CliffordMitchell, LukeTippens, JamesHenderson, JamesMoody, Warren G. H.Turner, CharlieHenderson, John H.Morris, John, Jr.White, CharleyHicks, James, Sr.Noel, HurseyWhite. W. C.Hill, EmidNolan, GusWilliams, CoyHooper, James LeePatterson, HenryWilliams, EarnestHouston, ErvinPatterson, JoeWilliams, EmmitJackson, LevyRaglon,Lewis R.Williams, IllinoisJenkins, ArieReeves, WilbertWilliams, IsraelJohnson, L. C.Roach, EdwardWilliams, L,, C.Jones, James, Jr.Robertson, ElmerWilliams, LeonJones, Joseph James, Jr.Robison, CornellWilliams, LeonardJones, ShermanRose, DailyWilliams, Samuel SpencerJones, Vertine MelvinRose, PrestonWilliams, WoodrowJones, WillieSanders, HowardWilliams, YourieJones, Willie JamesSheppard, AndersonWilson, DennieJones, WillisSmall, WillieWilson, JuliusLee, JarrardAll our employees are free to become or remain members of the above-named union orany other labor organization. We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization,MARSHALL CAR WHEEL AND FOUNDRYCO. OF MARSHALL, TEXAS, INC.,Employer.Dated ................By .................... ................................................ ........................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.UNITED CAN AND GLASS CO., AND HUNT FOODS, INC. iandUNITED STEELWORKERS OF AMERICA, CIO, Petitioner.Case No. 20-RC-2144. May 28, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Natalie P.Allen, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.iThe name of the Employer appears as amended at the hearing.105 NLRB No. 7. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Murdock, andStyles].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act, forthe following reasons:The Petitioner seeks to sever from an existing unit of pro-duction and maintenance employees a craft unit of machinistsand related classifications at the Hayward Can Plant of UnitedCan and Glass Co., herein called United,and Hunt Foods, Inc.,herein called Hunt. International Association of Machinists,District Lodge No. 115, an intervenor herein called the IAM,is in substantial agreement with the Petitioner as to the unitsought. The Cannery Warehousemen,Food Processors,Driversand Helpers Union No. 768, AFL,herein called Union No. 768,and California State Council of Cannery Unions, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, AFL, herein called the Council,intervenors andbargaining representative of the contractual unit,argue that aunit of production and maintenance employees at the Haywardcan plant,in accord with a prior Board decision involving thesecompanies,isappropriate.2 The companies and CaliforniaProcessors and Growers,Inc., an employer association hereincalled CP & G, take the position that the more appropriate unitisan associationwide production and maintenance unit. As asecond position,they agree with Union No. 768 and the Councilthat a production and maintenance unit at the Hayward can plantis appropriate.United, which operated from 1947 to 1950 as Atlas ImperialDiesel Engine Co.,herein called Atlas, is engaged in the manu-facture of cans at Hayward, California.Hunt processes andcans fruits and vegetables.The two companies aye closelyrelatedwith respect to ownership of stock and managerialpolicies,which are detailed in the Board'sdecision in theAtlas case.CP & G is composed of approximately 42 companies engagedin fruit and vegetable processing.The primary function of thisorganization is to handle collective bargaining for its memberson an industrywide basis. Hunt has been a member of CP & Gfrom 1947 to the present time. United, while operating as Atlasor United,has not been a member of this association. From1947 to date Hunt has been a signatory to a contract betweenCP & G and the Council,of which Union No. 768 is a member.The contract between CP&G and the Council was entered into2Atlas Imperial Diesel Engine Co. and Hunt Foods, Inc,89 NLRB 372. BUFFALO WEAVING AND BELTING COMPANY71in 1947 and amended in 1949, 1950, and 1952. At the time of thehearing it had been reopened and the parties were in the processofnegotiating new terms. In 1950, while United operated asAtlas, the Board found appropriate a unit of production andmaintenance employees at the Hayward can plant and held Huntand Atlas to be a single employer within the meaning of Section2 (2) of the Act. In 1951 the petitioning union lost the Board-conducted election and Union No. 768, the historical repre-sentative of these employees, was certified as their collective-bargaining representative.All parties except the IAM stipulated at the hearing that theemployees of the Hayward can plant continued tobe covered bythe CP & G contract, as they were prior to the certification.The IAM contends that the CP & G contract has not beenapplied to the employees of United because United is not asignatory to this contract. In view of the Board's finding intheAtlas decision that Hunt and Atlas constituted a singleemployer, the stipulation of the parties in this case that Huntand United are, for the purposes of this proceeding,one em-ployer, and the lack of evidence of any change in the relation-ship between Hunt and United since the prior Board decision,we find that Hunt and United constitute a single employerwithin the meaning of Section 2 (2) of the Act. We thereforefind that it is immaterial that United is not a signatory to theCP & G contract. The signature of Hunt to that contract as theemployer of these employees affords a sufficient basis to find,and we do, that the CP & G contract has covered, in form aswell as practice, the employees of the Hayward can plant since,at least, 1951.The foregoing facts show that the production and maintenanceemployees of the Hayward can plant have a history of bargain-ing on a multiemployer basis. The Employer desires to con-tinue to bargain on a multiemployer basis. It is well settledthat in these circumstances, severance of a craft unit must becoextensive with the existing production and maintenance unit. 3Accordingly, we find that the craft unit at the Hayward canplant sought by the Petitioner is inappropriate, and shall dis-miss the petition herein.[The Board dismissed the petition.]3Pioneer Incorporated,86 NLRB1319;Byrant' s Marina,Inc., et al. , 92 NLRB 718.BUFFALO WEAVING AND BELTING COMPANYandINTER-NATIONAL ASSOCIATIONOF MACHINISTS, AFL, Petitioner.Case No. 8-RC-1904. May 28, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A.Fleming, hearing officer. The hearing officer's rulings made105 NLRB No. 12.291555 0-54-6